July 10, 2015 VIA EDGAR and E-mail Ms. Era Anagnosti Legal Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Community Bank System, Inc. Form 10-K for the Fiscal Year Ended December 31, 2014 Filed March 2, 2015 Definitive Proxy Statement on Schedule 14A Filed April 1, 2015 File No. 001-13695 Dear Ms. Anagnosti: Community Bank System, Inc. (the “Company”) hereby sets forth the following information in response to the comment contained in the correspondence of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”), dated June 29, 2015, relating to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014 (the “Form 10-K”) and Definitive Proxy Statement on Schedule 14A (File No. 001-13695). For your convenience, we have set forth below the comment received by the Staff, followed by our response. Definitive Proxy Statement on Schedule 14A Annual Incentive Payments under the Management Incentive Plan (MIP), page 25. 1. In future filings, please quantify the corporate targets identified on page 25, as well as indicate the percentage of each of the named executive officer’s base salary used to determine the size of the cash incentive payable under the Management Incentive Plan.In this regard, we note your disclosure at the end of your “Base Salary” disclosure on page 24.For guidance, please also refer to Item 402(b)(2)(v) of Regulation S-K. In future filings, the Company will revise the disclosure to quantify the corporate targets constituting the Management Incentive Plan’s corporate goals, to the extent such targets may be reasonably quantified, and indicate the percentage of each named executive officer’s base salary used to determine the size of the cash incentive payable under the Management Incentive Plan. In connection with responding to the Staff’s comment, the Company acknowledges that: 5790 Widewaters Parkway, DeWitt, N.Y. 13214 ● it is responsible for the adequacy and accuracy of the disclosure in its filings; ● Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If the Staff should have any questions or comments, or would like further information, concerning the response above, please do not hesitate to contact me at (315) 445-7308. Very truly yours, George J. Getman EVP and General Counsel cc: Mark E. Tryniski President and CEO Scott Kingsley Chief Financial Officer 5790 Widewaters Parkway, DeWitt, N.Y. 13214
